Citation Nr: 1448341	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with erectile dysfunction and coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to July 1970.  He also had subsequent reserve service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

In August 2014, the Veteran testified before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the Veteran served near the perimeter of the Udorn Royal Thai Air Force Base from August 1967 to September 1968 and was exposed to herbicides

2.  The Veteran's diabetes mellitus, type II, is presumed to be related to exposure to herbicide agents during active military service.




CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, with erectile dysfunction and coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for diabetes mellitus, type II, with erectile dysfunction and coronary artery disease, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis 

The Veteran contends that his diabetes mellitus is the result of herbicide exposure during his service in Thailand.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Private treatment records indicate that the Veteran has been diagnosed with diabetes mellitus, type II.  The evidence also indicates that the Veteran has erectile dysfunction and coronary artery disease, which are complications of his diabetes mellitus.  Accordingly, the first Shedden element is met.  

With regard to an in-service event, injury, or disease, the Veteran asserts that he was exposed to herbicides during his service in Thailand.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of military bases in Thailand.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases during the Vietnam Era from February 28, 1961 to May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  

The Veteran testified and his service personnel records confirm that he was stationed at the Udorn RTAFB from August 1967 to September 1968.  The Veteran's DD Form 214 indicates that his MOS during that period was as a weapons technician.  At his August 2014 hearing, the Veteran credibly testified that his duties placed him on and near the air base perimeter.  Specifically, he testified that his workplace was in close proximity to the perimeter road, that he took the perimeter road to work each day, and that the latrine he used was located just next to the perimeter road.  Additionally, the Veteran provided a map and several pictures of Udorn RTAFB and during his testimony, he pointed out his workplace, the perimeter road, the route he took from his quarters to his workplace, and the latrine near his workplace.  Accordingly, the Board finds that there is credible evidence that the Veteran worked in close proximity to the Udorn RTAFB perimeter.  Resolving any doubt in the Veteran's favor, the Board therefore finds that the Veteran was exposed to herbicides during service.  Thus, the second Shedden element is met.  

With regard to a nexus between the Veteran's diabetes mellitus and his in-service herbicide exposure, pursuant to38 C.F.R. § 3.309(e) (2014) diabetes mellitus, type II, shall be service connected, if in-service herbicide exposure is presumed or established, even though there is no record of the disease during service.  Id.  Accordingly, presumptive service connection is warranted.  

 
ORDER

Entitlement to service connection for diabetes mellitus, type II, with erectile dysfunction and coronary artery disease, is granted.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

The Veteran had verified active duty in the United States Air Force from August 1962 to July 1970.  Additionally, the record indicates that the Veteran had subsequent reserve service and retired from the United States Air Force Reserves in April 2003.  The Veteran's reserve records have not been associated with the claims file.  At his September 2008 formal decision review officer hearing, the Veteran testified that walking and stomping on the cargo rollers of C-130s hurt his feet.  At his August 2014 travel board hearing, the Veteran testified that he was a C-130 gunner and loadmaster during his reserve service.  Accordingly, the Veteran's reserve service treatment records and service personnel records may contain relevant evidence to adjudicating the Veteran's right foot disability claim.  Therefore, reasonable efforts must be made to obtain any outstanding reserve records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).
Additionally, the Board finds that the October 2008 examination is inadequate for adjudicating the Veteran's claim.  The examiner diagnosed the Veteran with right foot plantar fasciitis and opined that it was less likely than not due to the Veteran's history of chronic left ankle sprains during service.  However, the examiner's opinion was conclusory and provided no explanation or rationale.  Moreover, the examiner did not address whether the Veteran's right foot plantar fasciitis was otherwise related to service.  Accordingly, it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps, including contacting the Veteran's reserve unit, to obtain any outstanding service personnel and service treatment records for his reserve service.

2.  To the extent possible, request verification of the dates the Veteran served in the Reserves, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

3.  Thereafter, provide the Veteran a VA examination to determine the nature, extent, and etiology of any identified right foot disability.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any right foot disability, to include plantar fasciitis.

In rendering a diagnosis or diagnoses, the examiner should address the October 2008 and April 2010 examination reports and the Veteran's private treatment records.  

b.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified right foot  disability, including plantar fasciitis, had its onset in or is otherwise etiologically related to active service, to include whether it is related to any injury sustained while serving in the Reserves.

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified right foot disability, including plantar fasciitis, was caused or aggravated by the Veteran's service-connected status post left ankle sprain and surgical exploration with scar and plantar fasciitis.

In providing the requested opinions, the examiner should address the Veteran's lay statements.  Specifically, the examiner should address the Veteran's assertions that his right foot disability is related to walking up and down the flight line in uncomfortable shoes and walking on C-130 cargo rollers.

A complete rationale for all opinions must be provided.

4.  After conducting any other development warranted, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


